The opinion of the-Court was delivered by
Black, C. J.
The plaintiff below bought the land in dispute at sheriff’s sale in November, 1842; the deed was acknowledged on the 23d of January, 1844. After the sale to the plaintiff the same land was again sold as the property of the same person, but under another execution and judgment. At this second sale one of the defendants was the purchaser, and had his deed acknowledged on the 11th January, 1843. The only question which the record presents is, whether a title acquired by a sheriff’s sale can be defeated by a subsequent sale to another person, when the deed to the last purchaser is first acknowledged. We answer it here, as it was answered by the Common Pleas, in the negative. The sale divests the title of the defendant in the execution, and the judgment creditors must either set it aside, or look to the fund for *280payment of tbeir liens. The sheriff has a right to demand the purchase-money immediately, and unless he returns that it is not paid, the presumption is that he has received it, or some equivalent with which he is satisfied. The title acquired in this way relates back to the time of sale, not merely to the date of the deed: 1 Ser. & R. 96; 6 Watts 298; 7 Id. 487; 8 W. & Ser. 188. It may be that non-payment of the purchase-money, and no delivery of the deed for a very long time, with the acquiescence of all parties interested, would raise a presumption that the sale was set aside, although it did not appear so on the record. But .here the interval between the two purchases was less than three months. We also think that the record was sufficient notice of the first sale, to all the world.
Judgment affirmed.
Woodward, J., being of counsel for one of the parties, took no part in the decision.